DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Non-Final Office Action regarding Application No. 17/037,600, filed on 9/29/2020, where Claims 1-15 are pending.


 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 'a processing unit' in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  More specifically, the claim limitation of ‘a processing unit’ is being interpreted to cover the corresponding structure further described within the Specification of the instant Application as performing the claimed function (See, for example, Paras. [0010], [0014] and [0043] of the Specification of the instant Application, which further defines ‘the processing unit’ as ‘... perform[ing] processing of setting a display or a non-display for each character string indicated by the character information in the current medical document,’ and ‘... the processing unit may perform processing of restoring the content indicated by the suppressed visible information in a stepwise manner,’ and ‘one processing unit may be configured by one of various processors, or may be a combination of two or more processors of the same type or different types (for example, a combination of a plurality of FPGAs or a combination of a CPU and an FPGA) ... ,’ for example).
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient 

Claim limitation “a visible information reception unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 as constituting subject matter that is ineligible for patenting.

Step 1:
	Claims 1, 14 and 15 fall within 35 U.S.C. 101 because the claimed invention is directed to one of the four statutory categories, namely a machine and a process, which constitute statutory categories of eligible subject matter for obtaining a patent.  Claims 1, 14 and 15 are directed to an abstract idea on the grounds set out in detail below.  Accordingly, Claims 2-13 likewise fall within 35 U.S.C. 101 due to their dependency upon the aforementioned claims.

Step 2A Prong 1:
	Claims 1, 14 and 15, when combined, recite “A medical document creation support apparatus comprising: a visible information reception unit that receives visible information included in a current suppressing a part of a content indicated by the visible information received by the visible information reception unit on the basis of at least one of a past image, a past medical document, or a predetermined rule; a medical document creation support method comprising: receiving visible information included in a current medical document based on a current image acquired by imaging a subject; and performing processing of suppressing content indicated by the received visible information on the basis of at least one of a past image, a past medical document, or a predetermined rule; [and] a non-transitory computer-readable storage medium storing therein a medical document creation support program for causing a computer to execute ... ,” where the underlined claim language constitutes the claimed abstract idea under Step 2A Prong 1.

	These steps amount to organizing human activity, which constitute a specific type of abstract idea.  Additionally, these steps also amount to and, more specifically, these steps fall within the sub-category of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), including such steps as “... suppressing a part of a content indicated by the visible information received ... on the basis of at least one of a past image, a past medical document, or a predetermined rule; a medical document creation support method comprising: receiving visible information included in a current medical document based on a current image acquired by imaging a subject; and performing processing of suppressing content indicated by the received visible information on the basis of at least one of a past image, a past medical document, or a predetermined rule ... ,” for example, which constitute organizing human activity (See, for example, Para. [0047] of the Specification of the instant Application, which states, “... to specify a type of lesion, a position of the lesion, and a size of the lesion to generate an analysis result ... in a case where the medical image includes a thoracoabdominal part of the human body and a lesion is found in the thoracoabdominal part, the analysis unit 50 generates an analysis result ....”).

	Accordingly, Claims 2-13 likewise are rejected under 35 U.S.C. 101 due to their dependency upon the aforementioned claims.

	The above claims therefore recite elements that fall within the scope of an abstract idea.


Step 2A Prong 2:

Instructions to implement the Judicial Exception.  MPEP 2106.05(f).

	Claims 1, 14 and 15, when combined, recite “A medical document creation support apparatus comprising: a visible information reception unit that receives visible information included in a current medical document; and a processing unit that performs processing of suppressing a part of a content indicated by the visible information received by the visible information reception unit on the basis of at least one of a past image, a past medical document, or a predetermined rule; a medical document creation support method comprising: receiving visible information included in a current medical document based on a current image acquired by imaging a subject; and performing processing of suppressing content indicated by the received visible information on the basis of at least one of a past image, a past medical document, or a predetermined rule; [and] a non-transitory computer-readable storage medium storing therein a medical document creation support program for causing a computer to execute ... ,” where the bolded claim language constitutes the claimed additional elements under Step 2A Prong 2.

	Claims 1, 14 and 15, when combined, of the instant Application, recite elements which include “A medical document creation support apparatus comprising: a visible information reception unit that receives visible information included in a current medical document; and a processing unit that performs processing of ... by the visible information reception unit ... a non-transitory computer-readable storage medium storing therein a medical document creation support program for causing a computer to execute ....”  Each of these computer elements is recited at a high level of generality (e.g., generic processors, memory, computer system performing generic computer-related functions), such that they amount to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not impose any meaningful limit on practicing the abstract idea, since each computer element of Claims 1, 14 and 15, when combined, of the instant Application, including “A medical document creation support apparatus comprising: a visible information reception unit that receives visible information included in a current medical document; and a processing unit that performs processing of ... by the visible information reception unit ... a non-transitory computer-readable storage medium storing therein a medical document creation support program for causing a computer to execute ... ,” serve as just a generic computer element being used as a tool to perform the functions described above as the abstract idea (MPEP 2106.05(f)).  Accordingly, merely reciting computing elements as tools (e.g., generally linking), to implement the abstract idea is not sufficient to integrate the abstract idea into a practical application.




The above claims, as a whole, are therefore directed to an abstract idea.


Step 2B:
	The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:

Well-Understood, Routine, Conventional Activity. 2106.05(d).

	Claims 1, 14 and 15, when combined, recite “A medical document creation support apparatus comprising: a visible information reception unit that receives visible information included in a current medical document; and a processing unit that performs processing of suppressing a part of a content indicated by the visible information received by the visible information reception unit on the basis of at least one of a past image, a past medical document, or a predetermined rule; a medical document creation support method comprising: receiving visible information included in a current medical document based on a current image acquired by imaging a subject; and performing processing of suppressing content indicated by the received visible information on the basis of at least one of a past image, a past medical document, or a predetermined rule; [and] a non-transitory computer-readable storage medium storing therein a medical document creation support program for causing a computer to execute ... ,” where the bolded claim language constitutes the claimed additional elements under 


Claims 1, 14 and 15, when combined, of the instant Application, recite elements which include “A medical document creation support apparatus comprising: a visible information reception unit that receives visible information included in a current medical document; and a processing unit that performs processing of ... by the visible information reception unit ... a non-transitory computer-readable storage medium storing therein a medical document creation support program for causing a computer to execute ....”  Each of these computer elements is recited at a high level of generality (e.g., generic processors, memory, computer system performing generic computer-related functions), such that they amount to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not impose any meaningful limit on practicing the abstract idea, since each computer element of Claims 1, 14 and 15, when combined, of the instant Application, including “A medical document creation support apparatus comprising: a visible 

Therefore, these elements of the limitations constitute well-understood, routine, conventional activity.

	Thus, taken alone or in combination, the additional elements do not amount to significantly more than the above-identified judicial exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Their collective functions merely provide conventional computer implementation.


Dependent Claims:

	Claim 2 recites wherein the processing unit performs processing of setting a display or a non-display for each item indicated by the visible information in the current medical document.  The limitations of “... for each item indicated by the visible information in the current medical document” fall within the scope of an abstract idea as set out above.  Claim 2 further includes the additional elements of “... wherein the processing unit performs processing of setting a display or a non-display for each item ....”  Under the practical application analysis, these additional elements merely generally link the claimed See, for example, US 2015/0143540 A1 to Shelton (hereinafter ‘Shelton’), which states ‘ ... a hospital wishing to assure confidentiality of the patient’s records could cause all personally-identifiable fields of the medical record to only be viewed when the medical personnel are within several feet of the patient.  This would assure that any medical personnel outside the immediate proximity of the patient would be prevented from viewing the contents of these redacted fields and, at the same time for example, any medical personnel entering the patient’s room would have access to the complete record,’ [0048-0049]; and US 2009/0228303 A1 to Faulkner, et al. (hereinafter ‘Faulkner’), which states ‘ ... the display of records may be controlled by their authority level with a physician selecting by filter settings, a desired level of authority of all displayed records ... the physician may set the authority level to level 3 or below (levels 1-3) in which case data associated with levels 4-6 would not be displayed.  Similarly, individual levels may be suppressed, for example, level 5, while allowing level 6,’ [0078]).

	Claim 3 recites wherein the visible information is character information, and wherein the processing unit performs processing of setting a display or a non-display for each character string indicated by the character information in the current medical document.  The limitations of “... wherein the visible information is character information ... for each character string indicated by the character information in the current medical document” fall within the scope of an abstract idea as set out above.  Claim 3 further includes the additional elements of “... wherein the processing unit performs processing of setting a display or a non-display ....”  Under the practical application analysis, these additional elements merely generally link the claimed invention to a particular technological environment of field See, for example, Shelton, which states ‘ ... a hospital wishing to assure confidentiality of the patient’s records could cause all personally-identifiable fields of the medical record to only be viewed when the medical personnel are within several feet of the patient.  This would assure that any medical personnel outside the immediate proximity of the patient would be prevented from viewing the contents of these redacted fields and, at the same time for example, any medical personnel entering the patient’s room would have access to the complete record,’ [0048-0049]; and Faulkner, which states ‘ ... the display of records may be controlled by their authority level with a physician selecting by filter settings, a desired level of authority of all displayed records ... the physician may set the authority level to level 3 or below (levels 1-3) in which case data associated with levels 4-6 would not be displayed.  Similarly, individual levels may be suppressed, for example, level 5, while allowing level 6,’ [0078]).

	Claim 4 recites wherein in a case where there are a plurality of items indicated by the visible information, the processing unit performs processing of combining contents indicated by two or more items in the current medical document.  The limitations of “... wherein in a case where there are a plurality of items indicated by the visible information ... in the current medical document” fall within the scope of an abstract idea as set out above.  Claim 4 further includes the additional elements of “... the processing unit performs processing of combining contents indicated by two or more items ....”  Under the practical application analysis, these additional elements merely generally link the claimed invention to a particular technological environment of field of use.  Furthermore, the additional elements including “... the processing unit performs processing of combining contents indicated by two or more items ... ,” constitute well-understood, routine, conventional activity, as evidenced by the prior art where US 2017/0132186 A1 to Plummer (hereinafter ‘Plummer’) discloses redacting personal medical and health-related documents; human layer redaction 715 in which human vector objects are unified and merged with a temporary raster in-memory image which is pre-computed; Abstract; [0114-0115], [0148]; ... the pre-computed page 110 is generated at the authorized level by scaling, unifying and merging machine layer 1305, human layer 1310 and in-memory image 1715 to provide a merged PDF searchable image 1605 and from there a virtual proxy page 1110 is provided in this case a low resolution page 615, [0130]; and where US 2008/0002911 A1 to Eisen, et al. (hereinafter ‘Eisen’) states ‘... transmitting or streaming unredacted image cells alone or in combination with redacted image cells for secured viewing on a user browser or computer,’ Abstract).

	Claim 5 recites wherein the processing unit performs processing of restoring a content indicated by the suppressed visible information.  The limitations of “... indicated by the suppressed visible information” fall within the scope of an abstract idea as set out above.  Claim 5 further includes the additional elements of “... wherein the processing unit performs processing of restoring a content ....”  Under the practical application analysis, these additional elements merely generally link the claimed invention to a particular technological environment of field of use.  Furthermore, the additional elements including “... wherein the processing unit performs processing of restoring a content ... ,” constitute well-understood, routine, conventional activity, as evidenced by the prior art (where Shelton discloses where selectively-controlling redaction fields, including allowing redacted content to be viewed by a user only during certain periods of time, as disclosed by the Shelton reference, is determined to constitute ‘restoring a content indicated by the suppressed visible information,’ as claimed; ... when used in conjunction with the selectively-controlled redaction fields described in FIG. 2 hereof, such optional device provides a means by which a user can dictate that the only time any portion of a confidential document is visible is when the device on which he or a trusted associate are viewing it is within a prescribed difference ... , [0048]; and Faulkner, which discloses suppressing, then allowing (i.e., restoring) a content, where Faulkner states ‘ ... the display of records may be controlled by their authority level with a physician selecting by filter settings, a desired level of authority of all displayed records ... the physician may set the authority level to level 3 or below (levels 1-3) in which case data associated with levels 4-6 would not be displayed.  Similarly, individual levels may be suppressed, for example, level 5, while allowing level 6,’ [0078]).

	Claim 6 recites wherein the processing unit performs processing of suppressing the content indicated by the visible information in a stepwise manner.  The limitations of “... indicated by the visible information in a stepwise manner” fall within the scope of an abstract idea as set out above.  Claim 6 further includes the additional elements of “... wherein the processing unit performs processing of suppressing the content ....”  Under the practical application analysis, these additional elements merely generally link the claimed invention to a particular technological environment of field of use.  Furthermore, the additional elements including “... wherein the processing unit performs processing of suppressing the content ... ,” constitute well-understood, routine, conventional activity, as evidenced by the prior art (See, for example, Shelton, which states ‘ ... a hospital wishing to assure confidentiality of the patient’s records could cause all personally-identifiable fields of the medical record to only be viewed when the medical personnel are within several feet of the patient.  This would assure that any medical personnel outside the immediate proximity of the patient would be prevented from viewing the contents of these redacted fields and, at the same time for example, any medical personnel entering the patient’s room would have access to the complete record,’ [0048-0049]; and Faulkner, which states ‘ ... the display of records may be controlled by their authority level with a physician selecting by filter settings, a desired level of authority of all displayed records ... the physician may set the authority level to level 3 or below (levels 1-3) in which case data associated with levels 4-6 would not be displayed.  Similarly, individual levels may be suppressed, for example, level 5, while allowing level 6,’ [0078]).


	Claim 7 recites wherein the processing unit performs processing of restoring the content indicated by the suppressed visible information in a stepwise manner.  The limitations of “... indicated by the suppressed visible information in a stepwise manner” fall within the scope of an abstract idea as set out above.  Claim 7 further includes the additional elements of “... wherein the processing unit performs processing of restoring the content ....”  Under the practical application analysis, these additional elements merely generally link the claimed invention to a particular technological environment of field of use.  Furthermore, the additional elements including “... wherein the processing unit performs processing of restoring the content ... ,” constitute well-understood, routine, conventional activity, as evidenced by the prior art (where Shelton discloses where selectively-controlling redaction fields, including allowing redacted content to be viewed by a user only during certain periods of time, as disclosed by the Shelton reference, is determined to constitute ‘restoring a content indicated by the suppressed visible information,’ as claimed; ... when used in conjunction with the selectively-controlled redaction fields described in FIG. 2 hereof, such optional device provides a means by which a user can dictate that the only time any portion of a confidential document is visible is when the device on which he or a trusted associate are viewing it is within a prescribed difference ... , [0048]; and Faulkner, which discloses suppressing, then allowing (i.e., restoring) a content, where Faulkner states ‘ ... the display of records may be controlled by their authority level with a physician selecting by filter settings, a desired level of authority of all displayed records ... the physician may set the authority level to level 3 or below (levels 1-3) in which case data associated with levels 4-6 would not be displayed.  Similarly, individual levels may be suppressed, for example, level 5, while allowing level 6,’ [0078]).

	Claim 8 recites wherein the past image and the past medical document are information targeting a subject different from a subject who is a target of the current medical document.  The limitations of “... wherein the past image and the past medical document are information targeting a subject different from a subject who is a target of the current medical document” fall within the scope of an abstract idea as set out above.

	Claim 9 recites wherein the current medical document is a document based on a current image.  The limitations of “... wherein the current medical document is a document based on a current image obtained by imaging a subject” fall within the scope of an abstract idea as set out above.

	Claim 10 recites wherein the visible information reception unit receives visible information based on a current medical document created on the basis of an image analysis result of a position designated on the current image.  The limitations of “... receives visible information based on a current medical document created on the basis of an image analysis result of a position designated on the current image” fall within the scope of an abstract idea as set out above.  Claim 10 further includes the additional elements of “... wherein the visible information reception unit ....”  Under the practical application analysis, this additional element merely generally links the claimed invention to a particular technological environment of field of use.  Furthermore, the additional element including “... wherein the visible information reception unit ... ,” constitutes well-understood, routine, conventional activity, as evidenced by the prior art (See, for example, Shelton, which states ‘ ... a hospital wishing to assure confidentiality of the patient’s records could cause all personally-identifiable fields of the medical record to only be viewed when the medical personnel are within several feet of the patient.  This would assure that any medical personnel outside the immediate proximity of the patient would be prevented from viewing the contents of these redacted fields and, at the same time for example, any medical personnel entering the patient’s room would have access to the complete record,’ [0048-0049]; and Faulkner, which states ‘ ... the display of records may be controlled by their authority level with a physician selecting by filter settings, a desired level of authority of all displayed records ... the physician may set the authority level to level 3 or below (levels 1-3) in which case data associated with levels 4-6 would not be displayed.  Similarly, individual levels may be suppressed, for example, level 5, while allowing level 6,’ [0078]; and ‘ ... preserves the maximum information content of the medical records by displaying information content of the medical records by displaying information relevant to the authority of the medical data as reflected by its source ... , Abstract).

	Claim 11 recites wherein the visible information reception unit receives visible information based on a current medical document created on the basis of an image analysis result of the entire current image.  The limitations of “... receives visible information based on a current medical document created on the basis of an image analysis result of the entire current image” fall within the scope of an abstract idea as set out above.  Claim 11 further includes the additional elements of “... wherein the visible information reception unit ....”  Under the practical application analysis, this additional element merely generally links the claimed invention to a particular technological environment of field of use.  Furthermore, the additional element including “... wherein the visible information reception unit ... ,” constitutes well-understood, routine, conventional activity, as evidenced by the prior art (See, for example, Shelton, which states ‘ ... a hospital wishing to assure confidentiality of the patient’s records could cause all personally-identifiable fields of the medical record to only be viewed when the medical personnel are within several feet of the patient.  This would assure that any medical personnel outside the immediate proximity of the patient would be prevented from viewing the contents of these redacted fields and, at the same time for example, any medical personnel entering the patient’s room would have access to the complete record,’ [0048-0049]; and Faulkner, which states ‘ ... the display of records may be controlled by their authority level with a physician selecting by filter settings, a desired level of authority of all displayed records ... the physician may set the authority level to level 3 or below (levels 1-3) in which case data associated with levels 4-6 would not be displayed.  Similarly, individual levels may be suppressed, for example, level 5, while allowing level 6,’ [0078]; and ‘ ... preserves the maximum information content of the medical records by displaying information content of the medical records by displaying information relevant to the authority of the medical data as reflected by its source ... , Abstract).

	Claim 12 recites wherein the visible information reception unit receives visible information based on a current medical document created on the basis of a past image or a past medical document acquired in the past for a subject in the current image.  The limitations of “... based on a current medical document created on the basis of a past image or a past medical document acquired in the past for a subject in the current image” fall within the scope of an abstract idea as set out above.  Claim 12 further includes the additional element including “... wherein the visible information reception unit ....”  Under the practical application analysis, this additional element merely generally links the claimed invention to a particular technological environment of field of use.  Furthermore, the additional element including “... the visible information reception unit ... ,” constitutes well-understood, routine, conventional activity, as evidenced by the prior art (See, for example, Shelton, which states ‘ ... a hospital wishing to assure confidentiality of the patient’s records could cause all personally-identifiable fields of the medical record to only be viewed when the medical personnel are within several feet of the patient.  This would assure that any medical personnel outside the immediate proximity of the patient would be prevented from viewing the contents of these redacted fields and, at the same time for example, any medical personnel entering the patient’s room would have access to the complete record,’ [0048-0049]; and Faulkner, which states ‘ ... the display of records may be controlled by their authority level with a physician selecting by filter settings, a desired level of authority of all displayed records ... the physician may set the authority level to level 3 or below (levels 1-3) in which case data associated with levels 4-6 would not be displayed.  Similarly, individual levels may be suppressed, for example, level 5, while allowing level 6,’ [0078]; and ‘ ... preserves the maximum information content of the medical records by displaying information content of the medical records by displaying information relevant to the authority of the medical data as reflected by its source ... , Abstract).

	Claim 13 recites wherein the visible information reception unit receives visible information based on a current medical document created by at least one of a radiologist or a diagnostician on the basis of the current image.  The limitations of “... based on a current medical document created by at least one of a radiologist or a diagnostician on the basis of the current image” fall within the scope of an abstract idea as set out above.  Claim 13 further includes the additional element including “... wherein the visible information reception unit ....”  Under the practical application analysis, this additional element merely generally links the claimed invention to a particular technological environment of field of use.  Furthermore, the additional element including “... wherein the visible information reception unit ... ,” constitutes well-understood, routine, conventional activity, as evidenced by the prior art (See, for example, Shelton, which states ‘ ... a hospital wishing to assure confidentiality of the patient’s records could cause all personally-identifiable fields of the medical record to only be viewed when the medical personnel are within several feet of the patient.  This would assure that any medical personnel outside the immediate proximity of the patient would be prevented from viewing the contents of these redacted fields and, at the same time for example, any medical personnel entering the patient’s room would have access to the complete record,’ [0048-0049]; and Faulkner, et al. (hereinafter ‘Faulkner’), which states ‘ ... the display of records may be controlled by their authority level with a physician selecting by filter settings, a desired level of authority of all displayed records ... the physician may set the authority level to level 3 or below (levels 1-3) in which case data associated with levels 4-6 would not be displayed.  Similarly, individual levels may be suppressed, for example, level 5, while allowing level 6,’ [0078]; and ‘ ... preserves the maximum information content of the medical records by displaying information content of the medical records by displaying information relevant to the authority of the medical data as reflected by its source ... , Abstract).



 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 5-7, 14 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2015/0143540 A1 to Shelton (hereinafter 'Shelton').

	Regarding Claim 1, Shelton discloses a medical document creation support apparatus (medical document creation, [0030], [0038]) comprising:

A visible information reception unit that receives visible information included in a current medical document ( ... commands from a redactor identify at least one portion of an electronic document to be subject to access control ... , Abstract); and

A processing unit that performs processing of suppressing a part of a content indicated by the visible information received by the visible information reception unit on the basis of at least one of a past image, a past medical document, or a predetermined rule ( establishing privacy preferences based on rules, [0026-0027], [0037]; ... a set of selectable access control directives defining conditions for accessing the identified portions is presented to the redactor.  Access control is imposed on the identified portions in accordance with the defined conditions in response to reeving the selective access control directives, Abstract; operation of the system processor for data processing, [0002], [0050]; suppressing access to a patient’s medical records on the basis of a past patient medical record, where a medical record may contain an image, including, for example, medical presentation materials; where electronic medical records constitute past medical documents, [0048-0049], [0051]).


	Regarding Claim 2, Shelton discloses the medical document creation support apparatus according to claim 1, and Shelton further discloses wherein the processing unit performs processing of (operation of the system processor for data processing, [0002], [0050]) setting a display or a non-display for each item indicated by the visible information in the current medical document ( ... a hospital wishing to assure confidentiality of the patient’s records could cause all personally-identifiable fields of the medical record to only be viewed when the medical personnel are within several feet of the patient.  This would assure that any medical personnel outside the immediate proximity of the patient would be prevented from viewing the contents of these redacted fields and, at the same time for example, any medical personnel entering the patient’s room would have access to the complete record, [0048-0049]).

	
	Regarding Claim 3, Shelton discloses the medical document creation support apparatus according to claim 1, and Shelton further discloses wherein the visible information is character information (where visible information which is character information can be considered as text information/data, [0029], [0031], [0040]), and

Wherein the processing unit performs processing (operation of the system processor for data processing, [0002], [0050]) of setting a display or a non-display for each character string indicated by the character information in the current medical document (where visible information which is character information can be considered as text information/data, [0029], [0031], [0040]; where a character string indicated by the character information can be, for example a text field containing a string of text; ... each of fields 218(a) through 218(d) are preferably able to display a highlighted area when a user rolls over any portion of the text with their mouse ... , [0031]).


	Regarding Claim 5, Shelton discloses the medical document creation support apparatus according to claim 1, and Shelton further discloses wherein the processing unit performs processing of restoring a content indicated by the suppressed visible information (where selectively-controlling redaction fields, including allowing redacted content to be viewed by a user only during certain periods of time, as disclosed by the Shelton reference, is determined to constitute ‘restoring a content indicated by the suppressed visible information,’ as claimed; ... when used in conjunction with the selectively-controlled redaction fields described in FIG. 2 hereof, such optional device provides a means by which a user can dictate that the only time any portion of a confidential document is visible is when the device on which he or a trusted associate are viewing it is within a prescribed difference ... , [0048]).


	Regarding Claim 6, Shelton discloses the medical document creation support apparatus according to claim 1, and Shelton further discloses wherein the processing unit performs processing of suppressing the content indicated by the visible information in a stepwise manner ( ... the inventive method includes the steps of receiving a command from a redactor identifying at least one portion of an electronic document to be subject to access control and presenting a set of selectable access control directives defining conditions for accessing the identified portions to the redactor ... , [0016]; Claims 4-6).


	Regarding Claim 7, Shelton discloses the medical document creation support apparatus according to claim 1, and Shelton further discloses wherein the processing unit performs processing of restoring the content indicated by the suppressed visible information in a stepwise manner (a stepwise process for revealing and/or accessing redacted document information; ... each of fields 218(a) through 218(d) are preferably able to display a highlighted area when a user rolls over any portion of the text with their mouse ... hovering over redaction label 218(a) with the users mouse causes the redacted area to be highlighted and for message 219 to appear on the user’s screen.  This message preferably indicates that the field is Private Access Enabled, and includes unique data element identifier 220 and a link for the user to get more information about the access and control system, and depending on the privacy settings of the individual who set the privacy directives, means by which the user may apply to open the redacted field, [0031]; where selectively-controlling redaction fields, including allowing redacted content to be viewed by a user only during certain periods of time, as disclosed by the Shelton reference, is determined to constitute ‘restoring a content indicated by the suppressed visible information,’ as claimed; ... when used in conjunction with the selectively-controlled redaction fields described in FIG. 2 hereof, such optional device provides a means by which a user can dictate that the only time any portion of a confidential document is visible is when the device on which he or a trusted associate are viewing it is within a prescribed difference ... ; where access would reflect that the permission was obtained through accessing the pre-authorized rights with the proximity device or express authorization record serving to indicate the patient’s consent, [0048-0049]).



Regarding Claim 14, Shelton discloses a medical document creation support method (method medical document creation, [0030], [0038]) comprising:

Receiving visible information included in a current medical document based on a current image acquired by imaging a subject ( ... commands from a redactor identify at least one portion of an electronic document to be subject to access control ... , Abstract); and

Performing processing of suppressing a content indicated by the received visible information on the basis of at least one of a past image, a past medical document, or a predetermined rule ( establishing privacy preferences based on rules, [0026-0027], [0037]; ... a set of selectable access control directives defining conditions for accessing the identified portions is presented to the redactor.  Access control is imposed on the identified portions in accordance with the defined conditions in response to reeving the selective access control directives, Abstract; operation of the system processor for data processing, [0002], [0050]; suppressing access to a patient’s medical records on the basis of a past patient medical record, where a medical record may contain an image, including, for example, medical presentation materials; where electronic medical records constitute past medical documents, [0048-0049], [0051]).



Regarding Claim 15, Shelton discloses a non-transitory computer-readable medium storing therein a medical document creation support program for causing a computer to execute (a computer implemented system for medical document creation, [0030], [0038], [0053]) comprising:

A procedure for receiving visible information included in a current medical document based on a current image acquired by imaging a subject ( ... commands from a redactor identify at least one portion of an electronic document to be subject to access control ... , Abstract); and

A procedure for performing processing of suppressing a content indicated by the received visible information on the basis of at least one of a past image, a past medical document, or a predetermined rule ( establishing privacy preferences based on rules, [0026-0027], [0037]; ... a set of selectable access control directives defining conditions for accessing the identified portions is presented to the redactor.  Access control is imposed on the identified portions in accordance with the defined conditions in response to reeving the selective access control directives, Abstract; operation of the system processor for data processing, [0002], [0050]; suppressing access to a patient’s medical records on the basis of a past patient medical record, where a medical record may contain an image, including, for example, medical presentation materials; where electronic medical records constitute past medical documents, [0048-0049], [0051]).



 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shelton as applied to claim 1 above, and further in view of US 2017/0132186 A1 to Plummer (hereinafter 'Plummer').

	Regarding Claim 4, Shelton discloses the medical document creation support apparatus according to claim 1, but Shelton does not explicitly disclose wherein in a case where there are a plurality of items indicated by the visible information, the processing unit performs processing of combining contents indicated by two or more items in the current medical document.


Abstract; [0148]), wherein in a case where there are a plurality of items indicated by ... visible information ( ... selectively controlling redacted content from an electronic document having one or more pages ... ; human layer redaction 715 in which human vector objects are unified and merged with a temporary raster in-memory image which is pre-computed, Abstract; [0114-0115]), [a] processing unit performs processing of combining contents indicated by two or more items in [a] current medical document (redacting personal medical and health-related documents; human layer redaction 715 in which human vector objects are unified and merged with a temporary raster in-memory image which is pre-computed; Abstract; [0114-0115], [0148]; ... the pre-computed page 110 is generated at the authorized level by scaling, unifying and merging machine layer 1305, human layer 1310 and in-memory image 1715 to provide a merged PDF searchable image 1605 and from there a virtual proxy page 1110 is provided in this case a low resolution page 615, [0130]).


It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the medical document creation support apparatus comprising processing of combining contents indicated by two or more items in a medical document, as previously disclosed by Plummer, within the medical document creation support apparatus, as previously disclosed by Shelton, in order to allow for each redacted page image record to be associated with an authorization level, and page records to be selectively displayed based on the authorization level associated with a user viewing an electronic document (Plummer, Abstract).



8 is rejected under 35 U.S.C. 103 as being unpatentable over Shelton as applied to claim 1 above, and further in view of US 2018/0336972 A1 to Carbonell, et al. (hereinafter 'Carbonell').

	Regarding Claim 8, Shelton discloses the medical document creation support apparatus according to claim 1, but Shelton does not explicitly disclose wherein the past image and the past medical document are information targeting a subject different from a subject who is a target of the current medical document.

	Carbonell discloses an apparatus for uploading redacted versions of EOBs, medical bills and other medical documents to a medical network ([0021]), wherein [a] past image and [a] past medical document are information targeting a subject different from a subject who is a target of [a] current medical document ( ... the prospective patient may access redacted medical records that may be uploaded by existing patients ... a prospective patient may access one or more of the uploaded redacted medical records and/or view a timeline of medical treatments comprising one or more medical bills, EOBs or other medical documents.  A prospective patient may, from the prospective patient’s client device, load and display each of the medical bills or EOBs returned by the prospective patient’s query of the medical network’s database of existing patients’ medical documents ... the medical documents relating to treatment of an existing patient’s condition may be presented in a timeline, wherein the prospective patient viewing the timeline returned by the search query and select one or more EOBs to view more specific details of one or more particular documents of the timeline, [0024]).


Carbonell, Abstract; [0021], [0024]).



Claims 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton as applied to claim 1 above, and further in view of US 2015/0310177 A1 to Csurka, et al. (hereinafter 'Csurka').

	Regarding Claim 9, Shelton discloses the medical document creation support apparatus according to claim 1, but Shelton does not explicitly disclose wherein the current medical document is a document based on a current image obtained by imaging a subject.


	Csurka discloses a system for medical diagnosis assistance ([0012]), where records may have been anonymized, for example, by redacting a patient’s personal information ([0021]), wherein [a] current medical document is a document based on a current image obtained by imaging a subject ( ... one or more images, such as medical images, e.g., X-ray and other radiation images and photographic images of the patient ... , [0021]).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the system for medical diagnosis assistance, where a medical document is a document based on a current image obtained by imaging a subject, as previously disclosed by Csurka, within the medical document creation support apparatus, as previously disclosed by Shelton, in order to provide medical health case information specific to a particular patient and a time frame over which the medical problem has been present, for providing improved medical diagnoses (Abstract; [0021]).



Regarding Claim 11, Shelton and Csurka, in combination, disclose the medical document creation support apparatus according to claim 9, and Shelton further discloses wherein the visible information reception unit receives visible information based on a current medical document created on the basis of an image analysis result of the entire current image (... the default settings for the redaction directive would be those established for the document as a whole.  Thus, for example, these settings may be reflected in the Privacy Settings dialogue window by clicking on the AutoFill button 211 ... , [0024]; electronic medical records, [0051]).



suppressing access to a patient’s medical records on the basis of a past patient medical record, where a medical record may contain an image, including, for example, medical presentation materials; where electronic medical records constitute past medical documents, [0048-0049], [0051]).



	Regarding Claim 13, Shelton and Csurka, in combination, disclose the medical document support apparatus according to claim 9, but Shelton does not explicitly disclose wherein the visible information reception unit receives visible information based on a current medical document created by at least one of a radiologist or a diagnostician on the basis of the current image.


	Csurka discloses a system for medical diagnosis assistance ([0012]), where records may have been anonymized, for example, by redacting a patient’s personal information ([0021]), wherein [a] visible information reception unit receives visible information based on a current medical document created by at least one of a radiologist or a diagnostician on the basis of [a] current image ( ... the system 14 may have access to and be able to analyze the public documents 26 stored in one or more other medical databases ... ; a) those containing medical teaching cases from publicly available datasets, such as MyPACS, a free web application that allows radiologists to create their own online teaching file repositories by uploading medical images through their web browser ... EURO-RAD radiologic teaching files ..., The American College of Radiology (ACR) database, CaseInPoint ... ; where a radiologist can create their own online teaching file repository by uploading a current medical image, [0021], [0028-0029]).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the system for medical diagnosis assistance, where a medical document is a document created by a radiologist based on a current image obtained by imaging a subject, as previously disclosed by Csurka, within the medical document creation support apparatus, as previously disclosed by Shelton, in order to provide medical health case information specific to a particular patient and a time frame over which the medical problem has been present, for providing improved medical diagnoses (Abstract; [0021]).




Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shelton and Csurka as applied to claim 9 above, and further in view of Plummer.

	Regarding Claim 10, Shelton and Csurka, in combination, disclose the medical document creation support apparatus according to claim 9, but neither Shelton nor Csurka explicitly discloses wherein the visible information reception unit receives visible information based on a current medical document created on the basis of an image analysis result of a position designated on the current image.

	
	Plummer discloses a medical document creation support apparatus (Abstract; [0148]), wherein the visible information reception unit receives visible information based on a current medical document created on the basis of an image analysis result of a position designated on the current image (coordinate values of the text of a medical document are saved to a dataset; ... redaction mark-up coordinates may be stored in a database and selectively drawn over the page image and merged to produce the redacted page image.  The redacted page image is then saved as a PDF formatted file; Figures 23, 33; [0019]).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the medical document creation support apparatus, where a current medical document is created on the basis of an image analysis resulting from a position designated on a current image, as previously disclosed by Plummer, within the medical document creation support apparatus, as previously disclosed by Shelton, since utilizing redaction mark-up coordinates allows for page redaction to be implemented using an image format, which has been determined to be the most appropriate preservation strategy for generating and saving redacted page images (Plummer, [0019]).


 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2020/0097713 A1 to Cramer, et al. (hereinafter ‘Cramer’) is directed toward a method and system for accurately detecting, extracting and representing redacted text blocks in a document; US 2009/0228303 A1 to Faulkner, et al. (hereinafter ‘Faulkner’) is directed toward an electronic health record system utilizing disparate record sources; US 2014/0047234 A1 to Davis, et al. (hereinafter ‘Davis’) is directed toward computer-based methods and apparatuses, including computer program products, for adaptive document redaction; US 2012/0304304 A1 to Avrahami, et al. (hereinafter ‘Avrahami’) is directed toward methods for minimizing sensitive data exposure during preparation of redacted documents.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WRZESINSKI whose telephone number is (571)272-6935. The examiner can normally be reached Monday-Friday 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on Monday-Friday 7:30-5:00. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/E.C.W./Examiner, Art Unit 3626           

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626